Title: From Elizabeth Smith Shaw Peabody to Mary Smith Cranch, January 1808
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister,
Jan—1808 Atkinson

Abby was indeed very happy to receive a letter from so worthy, beloved, & good an Aunt—& it gives me sincere pleasure to find you were able to take your pen in hand, & convey Instruction & entertainment to your Friend—The long turn of cold weather has been very unfavourable for retiring into a chamber, for any literary pursuit, even at the other end of the room the Ink would freeze The only way we had was to make a great fire, & by a well heated Parlour, make as many of the family as comfortable as we possibly could—And with such a number of Boarders it has been work enough—I desire to be thankful to a kind Providence that thus far through the winter, we have been favored with a  good share of health. This with food, the necessaries of Life, contented, & intelligent Faces smiling upon me should, & does lighten the many Cares, with which I am involved, by the unremitted attention, Duty demands should be payed to a youthful family— It calls for Precept upon Precept, for Wisdom & Judgment to know how & when to convey the gentle remonstrance, the kind monition—& to convince them that our whole aim, is their improvement, honour, reputation, & Usefulness in life—
How happy for us that in the midst of company, business, & care, the mind unseen can be employed in the kindest wishes, for our dear absent Friends, & beloved relatives, when no leisure, or place can be found for our hands to write, or convey the warm wish, the benevolent purpose, a salutory cordial, to the equally glowing heart—
The Situation of your health my Sister last Fall, & the advanced age of the Husband of your youth, the dear Partner of your Joys, & Griefs—& my own often Infirmities, led me to fear the time could not be far distant, when flesh & heart must fail, & a separation take place, perhaps, of a much longer date—And when I bid you adieu, it excited those emotions, & thoughts which an affectionate virtuous mind, ever experiences upon similar occasions— But Hope, sweet Hope, cheered & solaced me on my homeward way, & bid me “look beyond the grave”—
